Citation Nr: 0510999	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  01-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 26, 1998, for 
the assignment of a combined 90 percent rating for service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for service-connected facial disfigurement with atrophy of 
jaw and neck muscles and mastication was received on June 26, 
1998.

2.  The record does not include any medical evidence 
demonstrating manifestations of service-connected facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication warranting a 90 or 100 percent disability rating 
prior to June 26, 1998.

3.  No claims of entitlement to service connection for 
tinnitus, bilateral hearing loss, dysphagia with xerostomia, 
and alveolar bone loss were received prior to June 26, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to June 26, 
1998, for the assignment of a combined 90 percent rating for 
service-connected disabilities have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim of entitlement to an effective date prior to 
June 26, 1998, for the assignment of a combined 90 percent 
rating for service-connected disabilities in October 1999 and 
the rating decision denying such benefit was issued in 
February 2000, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided by letter in May 2001 in 
combination with the February 2000 rating decision and 
February 2001 statement of the case, the veteran's claims 
were readjudicated and a supplemental statement of the case 
was provided to the veteran in January 2004, such that he had 
the opportunity to respond to the RO's remedial VCAA notice 
prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  While the May 2001 letter did not 
provide the veteran with the criteria specific to the 
determination of effective dates, the Board finds that 
additional documentation in the file indicates that the 
veteran was adequately advised as to what evidence is 
necessary to substantiate his claim of entitlement to an 
effective date prior to June 26, 1998, for the assignment of 
a combined 90 percent rating for service-connected 
disabilities.  Specifically, the February 2000 rating 
decision informed the veteran that, although disability from 
a service connected condition may be slowly progressing over 
the years, the date of increased evaluation for service-
connected disabilities is the date it can be factually 
ascertained that an increase in disability has occurred and, 
in the veteran's case, the evidence of record prior to June 
26, 1998, failed to show entitlement to the increased 
evaluation.  Also, the February 2001 statement of the case 
and January 2004 supplemental statement of the case informed 
the veteran of the provisions of 38 C.F.R. § 3.400, pertinent 
to effective dates, and again explained the reasons for the 
continued denial.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2001 letter advised the veteran 
that VA would make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  Such letter also indicated that VA would request 
private records for the veteran if he completed and returned 
VA Form 21-4142, Authorization for Release of Information, 
and provided adequate identifying information for each source 
of records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2001 letter notified the veteran that, for 
VA to request private records, he must submit a VA Form 21-
4142, Authorization for Release Information.  The letter 
further advised the veteran that he must provide enough 
identifying information about his records so VA can obtain 
them.  He was also informed that it was his responsibility to 
ensure that VA received all requested records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information regarding his claim.  In the May 2001 
letter, the RO indicated that the veteran should submit any 
additional evidence he wished considered.  Moreover, the 
veteran has not identified any additional outstanding 
relevant medical evidence to be considered in connection with 
his claim.  The Board specifically notes that at the 
veteran's June 2002 Board hearing, he indicated that he did 
not seek VA treatment between 1958 and 1998.  The veteran did 
state that he had seen private physicians, Drs. W. and S., 
during the intervening years.  The Board observes that 
records from Dr. W. are contained in the claims file.  
However, relevant to Dr. S., the veteran submitted a release 
form but did not indicate an address and instead stated that 
Dr. S. has long been retired.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran is 
not prejudiced by the RO's not specifically requesting that 
he provide any evidence in his possession that pertained to 
his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Background

The veteran served on active duty from April 1953 to April 
1955 in the United States Army.  Following his discharge, the 
veteran filed for service connection for tumor in the 
nasopharynx.  A June 1955 rating decision granted service 
connection for carcinoma, nasopharynx with cervical node 
metastasis and conductive deafness, evaluated as 100 percent 
disabling, effective April 23, 1955, the day after the 
veteran was separated from service.  

In an April 1957 rating decision, the veteran's rating for 
service-connected scars of face and neck, residual of X-ray 
burns; inactive carcinoma of nasopharynx-cervical node 
metastasis and conductive deafness "A", bilateral, was 
reduced from 100 percent to 10 percent, effective June 24, 
1957.  In a February 1958 rating decision, the April 1957 
rating decision was revised and a 30 percent evaluation was 
assigned to the veteran's service-connected disability of 
disfiguring scars of the face, neck, right eye, residual of 
X-ray burn; inactive carcinoma of nasopharynx-cervical node 
metastasis with conductive deafness "A", bilateral, 
effective June 24, 1967.  Thereafter, the veteran appealed to 
the Board.  In his substantive appeal, dated in March 1958, 
the veteran argued that his service-connected disability was 
manifested by difficulty in swallowing and salivation and 
hearing loss, among other symptoms.  He contended that his 
symptomatology qualified him for a 50 percent rating for 
exceptionally repugnant and disfiguring deformities of the 
face, head, and neck.  He also specifically argued for 
separate 10 percent ratings for the symptoms of partial 
impairment of sense of taste and smell, ptosis of the eyelid, 
and movement of the head.  

In July 1958, the Board denied the veteran's claim of 
entitlement to an increased rating for residuals of carcinoma 
of nasopharynx with conductive deafness, evaluated as 30 
percent.  The Board specifically found that residuals of the 
veteran's service-connected disability, to include facial 
disfigurement, impairment of the senses, limitation of 
opening of the jaw, difficulty in swallowing, throat 
condition, and limitation of motion of the upper extremities 
did not warrant an evaluation in excess of the assigned 30 
percent.  The July 1958 Board decision is final as the 
veteran did not appeal it.  See 38 U.S.C. § 3304(b) (1952, 
Supp. 1957); 38 C.F.R. § 19.5 (1956).  

The Board notes that the veteran's service-connected 
disability was later characterized by the RO as facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication secondary to carcinoma of nasopharynx.  

On June 26, 1998, VA received the veteran's claims of 
entitlement to an increased rating for service-connected 
facial disfigurement with atrophy of jaw and neck muscles and 
mastication secondary to residuals of X-ray burn carcinoma of 
nasopharynx, evaluated as 30 percent disabling, and 
entitlement to service connection for tinnitus, bilateral 
hearing loss, dysphagia with xerostomia, and alveolar bone 
loss secondary to service-connected radiation therapy for 
carcinoma of nasopharynx.  

A rating decision dated in March 1999 granted an increased 
rating, to 80 percent, for service-connected facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication, effective June 26, 1998, and service connection 
for dysphagia with xerostomia, evaluated as 50 percent 
disabling, effective June 26, 1998, and alveolar bone loss, 
evaluated as noncompensably disabling, effective June 26, 
1998.  The veteran's combined service connection rating was 
90 percent, effective June 26, 1998.  In May 1999, after an 
April 1999 VA examination, the RO issued a rating decision 
granting service connection for tinnitus, evaluated as 10 
percent disabling, effective June 26, 1998, and bilateral 
hearing loss, evaluated as noncompensably disabling, 
effective June 26, 1998.  The veteran's combined service 
connection rating was 90 percent, effective June 26, 1998.  

On August 5, 1999, VA received the veteran's Application for 
Increased Compensation Based on Unemployability.  On October 
15, 1999, VA received the veteran's claim for an effective 
date prior to June 26, 1998, for the assignment of a combined 
90 percent rating for service-connected disabilities.  The 
veteran argued that his health, as related to his service-
connected disabilities, has been in a constant state of 
decline over the past 40-plus years.  He stated that he did 
not just come to such a point of degradation on June 26, 
1998.  Therefore, he claims that he is entitled to an 
effective date much earlier than June 26, 1998.  

In a February 2000 rating decision, entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU) 
was denied as the veteran was not found to be unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities as the veteran was 
currently gainfully employed.  Such rating decision also 
denied entitlement to an effective date prior to June 26, 
1998, for an increase in service-connected disabilities.  The 
veteran was advised that, although disability from a service-
connected condition may be slowly progressing over the years, 
the date of an increased evaluation for service-connected 
disabilities is the date it can be factually ascertained that 
an increase in disability has occurred.  In the veteran's 
case, it was noted that the evidence of record prior to the 
date of claim, June 26, 1998, did not show entitlement to the 
increased evaluation.  

Thereafter, in February 2000, the veteran applied for 
increased evaluations for his service-connected disabilities.  
At such time, he entered a notice of disagreement as to the 
propriety of the initial ratings assigned in the May 1999 
rating decision for service-connected tinnitus and bilateral 
hearing loss.  In April 2000, the veteran entered a notice of 
disagreement with the February 2000 rating decision denying 
individual unemployability and an effective date prior to 
June 26, 1998 for an increased evaluation for his service-
connected disabilities.  

In May 2000, a statement of the case regarding the assigned 
ratings for service-connected tinnitus and bilateral hearing 
loss was issued.  A May 2000 rating decision confirmed and 
continued the current ratings for the veteran's service-
connected disabilities of dysphagia with xerostomia, alveolar 
bone loss, and facial disfigurement with atrophy of jaw and 
neck muscles and mastication.  In July 2000, the veteran 
withdrew his appeal of entitlement to an initial rating in 
excess of 10 percent for service-connected tinnitus and 
perfected his appeal as to the issue of entitlement to an 
initial compensable rating for service-connected bilateral 
hearing loss.  He also indicated disagreement with the 
current ratings assigned to service-connected dysphagia with 
xerostomia and alveolar bone loss.  

In February 2001, a statement of the case was issued 
addressing the issues of entitlement to an increased rating 
for dysphagia with xerostomia and alveolar bone loss, 
entitlement to individual unemployability, and entitlement to 
an effective date prior to June 26, 1998, for an increase in 
service-connected disabilities.  Also in February 2001, a 
supplemental statement of the case was issued in regard to 
the veteran's claim of entitlement to an initial compensable 
rating for service-connected bilateral hearing loss.  

In April 2001, the veteran submitted a substantive appeal as 
to all issues included on the February 2001 statement of the 
case.  In May 2001, the veteran was afforded an RO hearing 
regarding his issues on appeal.

In July 2001, the RO issued a rating decision granting an 
increased rating, to 80 percent, for dysphagia with 
xerostomia, effective June 26, 1998.  Such decision also 
denied increased ratings for service-connected alveolar bone 
loss and bilateral hearing loss.  The issue of entitlement to 
individual unemployability was determined to be moot as the 
veteran was entitled to a 100 percent schedular rating.  The 
veteran was also denied an effective date prior to June 26, 
1998, for increase in disability benefits.  The veteran's 
combined service connection rating was 100 percent, effective 
June 26, 1998.  

In February 2002, the veteran withdrew all his pending 
appeals except for the issue of entitlement to an effective 
date prior to June 26, 1998, for an increase in service-
connected disabilities.  In June 2002, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
Thereafter, in September 2003, the Board remanded this issue 
and now such returns to the Board for appellate consideration 
of the merits.  

Medical evidence dated after the Board's final July 1958 
decision and prior to June 26, 1998, date of receipt of the 
veteran's claim, reflects that on June 4, 1998, the veteran 
was referred for a dental evaluation due to the veteran's 
status-post carcinoma of the nasopharynx.  It was noted that 
the veteran had xerostomia and intermittent hoarseness.  At 
an Ear, Nose, and Throat Consultation, also dated June 4, 
1998, the veteran complained of dry mouth and tight neck 
muscles as well as hoarseness, left ear discomfort, and 
indicated that he was unable to extend his jaw well.  
Objectively, the veteran had a dry mouth and the skin on his 
neck was atrophic on each side due to radiation.  Treatment 
notes dated June 1, 1998, also indicate that the veteran 
received a complete history and physical examination.  He 
presently had dental problems, intermittent hoarseness, 
dryness of mouth, hearing disturbances of the left ear, and 
difficulty swallowing with a frequent sensation of choking 
with certain foods.  Objectively, the treatment records 
reflect that the veteran was unable to extend his jaw and 
moderate atrophy was noted.  He also had hearing disturbances 
and hoarseness.  The veteran had no tinnitus.  The assessment 
was status-post carcinoma of the nasopharynx with current 
symptoms of hoarseness, difficulty swallowing, left ear 
discomfort, and dryness of the mouth. 

A January 1999 VA examination reflects that the veteran was 
currently employed by a department store.  

Analysis

At the time the veteran submitted his June 26, 1998 claim, he 
was service-connected for only one disability, namely facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication secondary to carcinoma of nasopharynx, rated 
under Diagnostic Code 7800.  As indicated previously, the 
veteran was in receipt of a 30 percent rating for this 
service-connected disability and such issue was last 
adjudicated in a final July 1958 Board decision.  Following 
issuance of the Board decision, no communication was received 
from the veteran pertinent to his service-connected 
disability until June 26, 1998.

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  As 
such, the effective date of an increased rating for the 
veteran's service-connected facial disfigurement with atrophy 
of jaw and neck muscles and mastication could not precede 
June 26, 1997.

At the time the veteran's claim was received and adjudicated, 
Diagnostic Code 7800 provided for a 50 percent rating for 
disfiguring scars of the head, face, or neck with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A note to 
Diagnostic Code 7800 indicates that, in addition to tissue 
loss and cicatrisation, there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent.  80 percent is the schedular maximum for such 
Diagnostic Code.

As the veteran was service-connected for the sole disability 
of facial disfigurement with atrophy of jaw and neck muscles 
and mastication prior to June 26, 1998, in order to establish 
entitlement to a combined rating of 90 percent or more prior 
to June 26, 1998, the veteran must demonstrate that the 
evidence of record within the year prior to receipt of his 
claim reflects manifestations of such disability warranting 
an evaluation of 90 percent or more.  The medical evidence 
dated prior to June 26, 1998, does not support a rating of 90 
percent or more for service-connected facial disfigurement 
with atrophy of jaw and neck muscles and mastication as 80 
percent is the schedular maximum under Diagnostic Code 7800.  
The Board also notes that the most recent rating decision, 
dated in July 2001, assigned the veteran a combined 100 
percent rating effective June 26, 1998.  At his June 2002 
Travel Board hearing, the veteran indicated that he was also 
appealing the effective date of his 100 percent rating.  As 
such, the Board has considered whether the veteran is 
entitled to a combined rating of 100 percent prior to June 
26, 1998.  However, the medical evidence of record dated 
between June 26, 1997, and June 26, 1998, fails to reflect 
entitlement to a 100 percent disability rating for facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication.  Moreover, there is no evidence that the veteran 
was entitled to a TDIU rating prior to June 26, 1998.  
Specifically, the Board observes that the January 1999 VA 
examination reflects that the veteran was currently employed 
by a department store.  As such, the Board finds that the 
correct effective date of the grant of an increased 
disability rating for the veteran's facial disfigurement with 
atrophy of jaw and neck muscles and mastication is June 26, 
1998, the date of receipt of his increased rating claim.  See 
38 C.F.R. § 3.400(o)(2).

In addition to the veteran's claim for an increased rating 
for his facial disfigurement with atrophy of jaw and neck 
muscles and mastication, he submitted claims of entitlement 
to service connection for tinnitus, bilateral hearing loss, 
dysphagia with xerostomia, and alveolar bone loss secondary 
to service-connected radiation therapy for carcinoma of 
nasopharynx on June 26, 1998.  As a result of the grant of 
service connection for such disabilities, he was ultimately 
assigned an 80 percent rating for dysphagia with xerostomia, 
a 10 percent rating for tinnitus, and noncompensable ratings 
for alveolar bone loss and bilateral hearing loss, effective 
June 26, 1998.  The assignment of such ratings in addition to 
the veteran's assigned 80 percent rating for facial 
disfigurement with atrophy of jaw and neck muscles and 
mastication, results in a 100 percent combined rating for 
service-connected disabilities, effective June 26, 1998.  As 
such, the Board has considered whether the veteran is 
entitled to an effective date prior to June 26, 1998, for the 
grant of service connection for such disabilities. 

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

The Board observes that there is no communication contained 
in the claims file evidencing an intent to file claims for 
service connection for tinnitus, bilateral hearing loss, 
dysphagia with xerostomia, and alveolar bone loss prior to 
the June 26, 1998 claim.  It is noted that the veteran argued 
in his March 1958 substantive appeal that his service-
connected disability included manifestations such as 
difficulty in swallowing and salivation and hearing loss; 
however, the veteran expressly argued that such, taken into 
consideration with all symptomatology, entitled him to an 
increased rating.  Additionally, such manifestations were 
specifically considered by the Board in the final July 1958 
decision affirming the veteran's 30 percent rating for 
residuals of carcinoma of nasopharynx with conductive 
deafness.  Therefore, the veteran's arguments do not evidence 
an intent to claim separate service connection for such 
disabilities.  There is no other communication, dated prior 
to June 26, 1998, contained in the claims file indicating the 
veteran's intent to file a claim specific to tinnitus, 
bilateral hearing loss, dysphagia with xerostomia, and 
alveolar bone loss.  In light of such, the Board concludes 
that there is no basis for assignment of an effective date 
prior to June 26, 1998, for the award of service connection 
for such disabilities.

Therefore, the Board finds that the veteran's service-
connected facial disfigurement with atrophy of jaw and neck 
muscles and mastication does not meet the criteria for a 
rating of 90 or 100 percent prior to June 26, 1998, and he is 
not entitled to service connection, and, in turn, increased 
ratings, for tinnitus, hearing loss, dysphagia with 
xerostomia, and alveolar bone loss prior to June 26, 1998.  
As such, the veteran is not entitled to a combined rating of 
90 or 100 percent prior to June 26, 1998, for service-
connected disabilities.  

The Board notes the veteran's argument, advanced at his June 
2002 Board hearing, that his service-connected disabilities 
have negatively impacted his life for the last 40-plus years 
and, approximately 15 years ago, his condition worsened to 
the point that he could no longer hold the same type of 
employment he had in the past.  The veteran stated that his 
deterioration had been ongoing since the 1950's and 1960's 
and he did not just reach his current state on precisely June 
26, 1998.  As such, he claims that he is entitled to an 
effective date prior to June 26, 1998, for a 90 or 100 
percent combined service connection rating.  However, as 
noted previously, while the veteran's disability from his 
service-connected condition may have slowly progressed over 
the years, the date of an increased evaluation for service-
connected disabilities is the date it can be factually 
ascertained that increase in disability has occurred or the 
date of receipt of the claim.  In the veteran's case, as 
discussed above, the evidence of record does not show 
entitlement to the increased evaluation prior to June 26, 
1998, the date of claim.  Accordingly, the preponderance of 
the evidence is against the veteran's claim and, as such, it 
must be denied.  


ORDER

An effective date prior to June 26, 1998, for the assignment 
of a combined 90 percent rating for service-connected 
disabilities is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


